On rehearing of this cause the Court is of the opinion that the opinion and judgment filed herein on *Page 233 
the 14th day of November, 1932, should be cancelled and held for naught and it is so ordered.
It appears that the petition of the appellants as presented in the Circuit Court contains sufficient allegations toprima facie entitle the petitioners to intervene as therein prayed. The order appealed from is, therefore, reversed and the cause remanded for further proceedings in accordance with law and equity.
It is so ordered.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., and ROWE, Circuit Judge, concur.